MEMORANDUM **
Roberto Jimenez-Huerta, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Jimenez-Huerta failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We need not reach Jimenez-Huerta’s challenge to the IJ’s continuous physical presence determination because the agency’s hardship determination is dispositive. See 8 U.S.C. § 1229b(b)(l).
We lack jurisdiction to consider Jimenez-Huerta’s due process challenge because he failed to exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
We lack jurisdiction to consider Jimenez-Huerta’s claim that the BIA improperly denied his request for voluntary departure. See 8 U.S.C. § 1229c(f); Kalilu v. Mukasey, 548 F.3d 1215, 1217 n. 1 (9th Cir.2008) (per curiam).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.